DETAILED ACTION
This action is in response to the RCE filed 01/13/2022 in which claims 1, 11 and 21 have been amended and claims 2, 5, 7, 12, 16-19, 22, 25, 27-30 and 32-38 have been canceled; thus claims 1, 3-4, 6, 8-11, 13-15, 20-21, 23-24, 26 and 31 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
The information disclosure statement(s) (IDS) submitted A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered and they are persuasive with regard to the previous combination of references as they would apply to the amended claims, but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current action and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, 8-11, 13-15, 20-21, 23-24, 26 and 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 21 recite the limitation “along first face of the filter media”, this lacks proper antecedent basis and should be corrected to, and will be interpreted for compact prosecution as, “along the first face of the filter media”
Claims 1, 11 and 21 recite the limitation “the first face and second face”, this lacks proper antecedent basis and should be corrected to, and will be interpreted for compact prosecution as,  “the first face and the second face”
Claim 4 recites the limitation “wherein there are more downstream projections than upstream projections” this lacks proper antecedent basis and should be corrected to, and will be interpreted for compact prosecution as, “wherein there are more of the downstream projections than the upstream projections”
Claim 6, 8, 11 and 21 recite the limitation “the projections”, however this lacks proper antecedent basis and it is not clear if this refers to the upstream, downstream projections or both. It should be corrected to, and will be interpreted for compact prosecution as “the upstream projections and the downstream projections”. 
Claims 9, 10, 31 recite the limitation “the media” this lacks proper antecedent basis and should be corrected to, and will be interpreted for compact prosecution as,  “the filter media”
Claim 20 recites the limitation “at least a portion of the plurality of downstream projections are bonded to other downstream projections.” this lacks proper antecedent basis and should be corrected to, and will be interpreted for compact prosecution as,  “at least a portion of the plurality of downstream projections are bonded to others of the plurality of downstream projections.”
Claims 3-4, 6, 8-10, 13-15, 20, 23-24, 26 and 31 are rejected for depending from indefinite claims.
Claim Interpretation
It is interpreted that the limitation “upstream projections of substantially the same height and the same length” means that all of the upstream projections have the same height, and that they are have the same length, but does not limit the relationship between the height and the length, i.e. the height does not need to equal the length.
It is interpreted that the limitation “downstream projections of substantially the same height and the same length” means that all of the downstream projections have the same height, and that they are have the same length, but does not limit the relationship between the height and the length, i.e. the height does not need to equal the length.
Note: “substantially” as used in the claims is seen as definite as one of skill in the art would know what is meant by substantially evenly spaced” and “substantially the same height” and “substantially uniformly spaced”, “substantially round”, “substantially circular”, “substantially equilateral triangle configuration”, “substantially triangle configuration; see MPEP 2173.05(b)(III)(D).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6, 11, 13-14, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0128545 (hereinafter “Seeberger”, seen to be the English translation of DE 10 2012 011 065.0) in view of US 7,425,277 B1 (hereinafter “Hutchison”) and US2014/0223872 A1 (hereinafter “Bao”).
Regarding Claim 1, 4, 11, 13-14, 21 and 24 Seeberger discloses a pleated filter element containing a plurality of media pleats (Figs. 2-9), the media pleats comprising: 
a) filter media configured for filtration of fluids (i.e. at least air, though it is also disclosed as a general filter [0001]-[0002]), the filter media containing a first face and a second face (i.e. which is inherent to the sheet material); 
b) a plurality of upstream projections of substantially the same height and the same length extending from a first face of the filter media; the upstream projections being substantially evenly spaced from one another along first face of the filter media; and c) a plurality of downstream projections of substantially the same height and the same length extending from a second face of the filter media, the downstream projections being substantially evenly spaced from one another along first face of the filter media (see Figs. 2-9, where many embodiments have projections on both sides of the media which are all shown to be the same size, and though no particular upstream/downstream arrangement is noted, one side must inherently be the upstream side and the other side the downstream side, though it is noted further that which side is which is only relevant when in use, and this is thus considered a functional limitation which does not provide further structural limitation to the claims, and thus either side may be the upstream side, with the other side being the downstream side); 
wherein the height of projections (and thus including the upstream projections) is 0.1-2 cm [0074], [0084] 0.03 to 0.78 inches, which overlaps the range of 0.01-0.1 inches claimed. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Seeberger’s range that corresponds to the claimed range.  See MPEP 2144.05(I).; and 
wherein the first face and second face are substantially uniformly spaced from one another (Fig. 9); see Figs. 2-9, [0077]-[0092].
While all the features as cited above are not specifically disclosed in one embodiment, as they are all disclosed as embodiments which are obvious variations usable together [0090] and it would therefore have been prima facie obvious to one having ordinary skill in the art to combine the features and properties of the various embodiments.
Seeberger does not specifically disclose that (1) the average upstream projection height is at least 50 percent greater than the average downstream projection height, or (2) wherein the upstream projections are spaced farther apart from one another than the downstream projections are spaced from one another, or (3) wherein the upstream projections are spaced from 0.5 inches to 1.5 inches from upstream projection edge to upstream projection edge; or wherein the downstream projections are spaced from 0.06 inches to 1.0 inch from downstream projection edge to downstream projection edge.
However, with regard to (1) the relative height of the upstream and downstream projections, it is disclosed that “spacers 2 are provided on both sides of the substantially flat component 3 of the nonwoven fabric 3, the height and/or extension of the spacers P, P' can be equal or also have different values” [0086]. 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Seeberger by using different values of P and P’ such that projections on one side/face of the media are larger than projections on the other side of the media because it is specifically taught that “spacers P, P' can be equal or also have different values” [0086] and thus doing so is a known and obvious modification of the disclosed embodiments of Seeberger.
With specific regard to the average upstream projection height is specifically “at least 50 percent greater” than the average downstream projection height, this involves only a change in the relative height difference of the as disclosed upstream projections which are larger than the downstream projections which has not been shown to have criticality; were it has been held obvious; “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”, MPEP 2144.04(IV)(A).  And further it is disclosed that the projections generally may range from 0.1-2.0 cm, while no specific value to given for the differences in heights P, P’, it would at least be obvious to try values within this given range for each of the different side projection heights P and P’, which would overlap the range claimed of “the average upstream projection height is specifically “at least 50 percent greater” than the average downstream projection height”, and is thus obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Seeberger’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
With regard to (2) the relative spacing of the upstream and downstream projections, Hutchison discloses a similar pleated filter element with offset emboss pattern (Title, Abstract), having projections on both faces of the filter element (i.e. which may be upstream and downstream projections) including projections 60 on one side of the filter media being smaller, more numerous and spaced closer together than projections 70 on one the other side of the filter media (projections 70 are only spaced in the width direction, while the projections 60 have smaller spacing needed to provide more projections in the length direction (width/length direction as noted on Figs. 8-9), which allows better fluid flow in the side-to-side/width direction on one side (as show by arrows 44 in Fig. 1) and better fluid flow in the up-down/length direction on the other side (Fig. 3, arrows 48), as is required in some filtering applications such as an automotive filter; Figs. 1-9, C3/L57-C6/L17.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Seeberger by using more numerous projections with a smaller projection spacing on one side of the media as disclosed by Hutchison in order to allow better fluid flow in the side-to-side/width direction on one side and better fluid flow in the up-down/length direction on the other side, to allow the filters use in filtering applications with direct fluid flow direction of the respective sides of the filter. The modification is seen as obvious to do to either side of the media of Seeberger.
With regard to (3) the specific spacing of the upstream and downstream projections, Seeberger discloses “[t]he distances M, N and O between the spacers 2 and/or groupings 4 of spacers are essentially also freely selectable” [0083] and thus does not particularly limit the spacing of the upstream and downstream projections. Further, Bao discloses a similar pleated filter element, having upstream and downstream projections/embossments, wherein the disclosed projections have a spacing in the X direction of 5-25 mm (0.19-0.98 inches) [0039], and in the Y-direction of 15-60 mm [0040], which thus may be the same in both the X/Y direction i.e. in the overlapping range of 15-25 mm.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Seeberger in view of Hutchison by using projection spacing of 15-25 mm as disclosed by Bao because this involves the simple substitution of known pleated filter embossment spacings to obtain the predictable results of a working filter, and because Seeberger discloses even spacing in the X/Y directions so it would have been obvious to keep even X/Y spacing.
Bao notes no differences between upstream and downstream projection spacing, however as detailed above with regard to Hutchison they would be obvious to space differently and therefore it would have been obvious to independently select the spacing values of each of the downstream and upstream sides from within the ranges given by Bao.
Since the ranges disclosed overlaps the ranges claimed, the ranges recited in the claim are considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Bao’s ranges that corresponds to the claimed ranges.  See MPEP 2144.05(I).
Regarding Claim 3 Seeberger in view of Hutchison and Bao discloses the pleated filter element of claim 1, but does not disclose the pleat depth is from greater than 0 inches to less than 8 inches. 
However, Bao discloses a similar pleated filter element, having upstream and downstream projections/embossments, wherein the pleat depth used is 30-280 mm; Bao [0042]-[0044]
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Seeberger in view of Hutchison and Bao by using a pleat depth of 30-280 mm as disclosed by Bao because this involves the simple substitution of known pleated filter pleat depth to obtain the predictable results of a functional pleated filter. 
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Bao’s range that corresponds to the claimed ranges.  See MPEP 2144.05(I).
Regarding Claim 6 Seeberger in view of Hutchison and Bao discloses the pleated filter element of claim 1, wherein the projections are substantially round (Seeberger Figures).
Regarding Claim 23 Seeberger in view of Hutchison and Bao discloses the pleated filter element of claim 21, wherein the projections are round and thus inherently have a radius but it is not disclosed that the upstream projections have a radius from 0.03 inches to 0.25 inches. 
However, Bao discloses a similar pleated filter element, having upstream and downstream projections/embossments, wherein the projections may have a length ranging from 1.0-10 mm and a length of from 1.0 to 20 mm, and may have an aspect ratio including 1:1; [0032]-[0034]. While the projections are not specially disclosed to be round, the size for a 1:1 i.e. square, projection in Bao is seen to be a roughly equivalent shape and thus it is seen as making obvious using the range 1.0-10 mm as either the side dimensions of a square projection, or the diameter of a round projection, and therefore a radius of 0.5-5 mm (0.019-0.19 inches) is seen as obvious.  
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Seeberger in view of Hutchison and Bao by using a projection radius for either the upstream or downstream projections or 0.5-5 mm as disclosed by Bao because this involves the simple substitution of known pleated filter spacing projection sizes to obtain the predictable results of a functional pleated filter. 
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Bao’s range that corresponds to the claimed ranges.  See MPEP 2144.05(I).

Claims 8, 15 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seeberger in view of Hutchison and Bao further in view of US7323105 (hereinafter “Janikowski”).
Regarding claim 8, 15 and 26 Seeberger in view of Hutchison and Bao discloses the pleated filter element of claim 1, 11 and 21, but does not disclose the projections are arranged in a substantially equilateral triangle configuration. 
However, Janikowski discloses a similar pleated filter element having upstream and downstream embossments (Figs. 3-11 and C3/L11-28), wherein the projections disclosed by Janikowski are arranged in a substantially equilateral triangle configuration (see Figs. 9, 10). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the pleats of the filter element of Seeberger in view of Hutchison and Bao by arranging them as in Janikowski because this involves the simple substitution of known pleated filter embossment arrangements to obtain the predictable results of a successful pleated filter with controlled spacing.

Claims 9-10 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Seeberger in view of Hutchison and Bao further in view of further US 8,663,426 B2 (hereinafter “Fujiwara”)
Regarding Claims 9-10 Seeberger in view of Hutchison and Bao discloses the pleated filter element of claim 1, but does not disclose wherein the media has a modulus of elasticity greater than 10,000 pounds per square inch or (claim 10) wherein the media has a modulus of elasticity less than 75,000 pounds per square inch. 
However Fujiwara discloses a filter media with a tensile modulus, i.e. elastic modulus, i.e. modulus of elasticity, of including 50-500 MPa ( ~7,000psi  to ~72,000 psi) in order to properly function for its given application of filtering cellulose fibers; C15/L35-54.
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the filer media of Seeberger in view of Hutchison and Bao by using a modulus of elasticity, of including 50-500 MPa as disclosed by Fujiwara because this involves the use of know filter media modulus of elasticity to allow the filter to properly function for different known filter applications including filtering cellulose fibers; C15/L35-54.
Regarding Claim 31 Seeberger in view of Hutchison and Bao discloses the pleated filter element of claim 21, but does not disclose wherein the media has a modulus of elasticity greater than 30,000 pounds per square inch and less than 150,000 pound per square inch. 
However Fujiwara discloses a filter media with a tensile modulus, i.e. elastic modulus, i.e. modulus of elasticity, of including 50-500 MPa ( ~7,000psi  to ~72,000 psi) in order to properly function for its given application of filtering cellulose fibers; C15/L35-54.
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the filer media of Seeberger in view of Hutchison and Bao by using a modulus of elasticity, of including 50-500 MPa as disclosed by Fujiwara because this involves the use of know filter media modulus of elasticity to allow the filter to properly function for different known filter applications including filtering cellulose fibers; C15/L35-54.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Seeberger in view of Hutchison and Bao further in view of further US 5,804,014 A1 (hereinafter “Kahler”)
Regarding Claim 20 Seeberger in view of Hutchison and Bao discloses the pleated filter element of claim 11, but does not disclose wherein at least a portion of the plurality of downstream projections are bonded to other downstream projections. 
However Kahler discloses a similar pleated filter element with spacing projections (called embossed depressions 3), wherein the projections may be bonded together with adhesive 6 which assists in controlling the spacing of the pleats and providing support; C5/L3-C6/L56.
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the filer media of Seeberger in view of Hutchison and Bao by bonding the projections together with adhesive as disclosed by Kahler in order to assist in controlling the spacing of the pleats and providing support (C5/L3-C6/L56).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773